Case 1:19-mj-03767-JJO Document 3 Entered on FLSD Docket 11/04/2019 Page 1 of 13


                                                                            FILED By             ac
                            UNITED STATES DISTRICT COURT                          û2T 31 2219
                           SO U TH ER N D ISTR ICT O F FLO RID A
                                 vlsc                                            tykt EJlk/ts
                                       .   xo.)q -3 4 0- u                       io ooa ..,.,
  IN RE:SEA LED
  CR IM INA L COM PLA IN T
                          /

                                 CR IM INA L C O V ER SH EET


        Did this m atteroriginate from a m atterpending in the N orthel'n Region ofthe U nited
        StatesA ttorney'sO ftice priorto October 14,20037           Y es       X No

        Didthismatteroriginate from am atterpendinginthe CentralRegion oftheUnited States
        A ttolmey's Office priorto Septem ber 1,2007?        Y es     X No


                                                     Respectfully subm itted,

                                                     A RIA N A FA JARD O OR SH AN
                                                     U NITED STA TES A TTO RN EY

                                             By:                  W
                                                     M ICHA EL THA K U R
                                                     A ssistantU nited StatesA ttorney
                                                     CourtN um berA 5501474/
                                                     Florida BarN o.1011456
                                                     99 N ortheast4th Street
                                                     M iam i,Florida 33132-2111
                                                     (305)961-9361
                                                     michael.thakur@ usdoj.gov
     Case 1:19-mj-03767-JJO Document 3 Entered on FLSD Docket 11/04/2019 Page 2 of 13

    AO 9l(Rev.11/11) CriminalComplaint

                                    U NITED STATES D ISTRICT C OU RT
                                                                 forthe
                                                      Southern D istrictofFlorida

                   U nited StatesofA m erica                        )
                                                                    ) CaseN o. /5,. ''
                                                                                     y,pora-
                                                                    )
                                                                    )
                       Houssam Hachem ,                             )
                                                                    )

                                                C R IM IN A L C O M PLA IN T
            1,thecomplainantin thiscase,statethatthefollowing istruetothebestofmy knowledge andbelief.
    Onoraboutthedatets)of                2013throughpresent         inthecountyof                         Miami-Dade    inthe
       Southern Districtof                 Florida          ,thedefendantts)violated:
               CodeSection                                                  OffenseDescri
                                                                                        ption
    18 U.S.C.j 1956(h)'
                      ,                        Conspiracy to Com m itMoney Laundering'
                                                                                     ,and
    31U.S.C.jj5324(3)(3)                       Structuring TransactionstoAvoid Repoding Requirem ents.
              5324(d)(1)and(2).
                              ,and
    18 U.S.C.j2.



            Thiscrim inalcomplaintisbased on these facts:

                                                  -   SEE ATTACHED AFFIDAVIT-




            d Continuedontheattachedsheet.                                                      //?
                                                                                                ?'            .'
                                                                                            ?I?C
                                                                                            W
                                                                                                                   XS
                                                                                                                   U
                                                                                                             'W'




                                                                                           Complainant'
                                                                                                      ssi
                                                                                                        gnature
                                                                                    SpecialAg ntDanielM cNam ara,DEA
                                                                                                rinted meand title
'
    Sworntobeforeme and signed in my presence.


    Date: /,/ù,1tq                                                                                    z
                                                                                                     udge'
                                                                                                         ssignature

    City and state'
                  .                                                           Hon.J hnJ.0' ullivan,U.S.M agistrate Judge
                                                                                            Printed nameand title
Case 1:19-mj-03767-JJO Document 3 Entered on FLSD Docket 11/04/2019 Page 3 of 13

                                                                           Iq-B >u 3.''5-r

                                            AFFID A VIT

      Y ourAffiant,D anielM cN am ara,being duly sw orn,deposes and states:

              Iam aSpecialAgentwiththeDrugEnforcementAdministration(DEA).lhave
   been a SpecialA gentfor over three years,and Ihave been em ployed by the DEA for six years.

   Prior to becom ing a SpecialA gent,l was an Intelligence Analystfor the D EA . l have received

   specializedtrainingon thesubjectofnarcoticstrafficking and money laundering from theDEA
   and have been personally involved in investigations concerning the possession, m anufacture,

   distribution,and im portation of controlled substances,as w ell as m ethods used to finance drug

   transactions.

          2. Thisaffidavitis subm itted in suppol'
                                                 tofa crim inalcom plaintagainstHoussam

   H A CH EM .A s explained below ,lrespectfully stibm itthatthere is probable cause to believe that

   H A CH EM engaged in a conspiracy to com m itm oney laundering,based on the specified unlaw ful

   activity of operating an unlicensed m oney transm itter business,in violation of Title 18,U nited

   StatesCode,Section 1960,al1inviolationofTitle 18,United StatesCode,Section 1956(h);and
   did know ingly and forthe purpose ofevading the reporting requirem ents ofTitle 31,United

   StatesCode,Section5313(a),and anyregulationpromulgatedthereunder,structureandassistin
   structuring,transactions,thatis,cash depositsinto H A CHEM 'Sbartk account,in violation ofTitle

   31,United StatesCode,Sections5324(a)(3)and 5324(d)(1)and (2),and Title 18,United States
   Code,Section 2.

          3. U nderTitle 18,U nited StatesCode,Section 1960,itisunlawfulforanyone to

   know ingly conduct,control,m anage,supervise,direct,or ow n allor pal'
                                                                        tofan unlicensed m oney

   transm itting business.The tenn ktm oney transm itting''ûtincludestransfening fundson behalfofthe

   public by any and allm eansincludingbutnotlim ited to transfersw ithin thiscountry orto locations
Case 1:19-mj-03767-JJO Document 3 Entered on FLSD Docket 11/04/2019 Page 4 of 13




   abroadbywire,check,draft,facsimile,orcourier.''18U.S.C.j1960(b)(2).Theterm k'unlicensed
  m oney transm itting business''m eans a m oney transm itting business w hich affects interstate or

   foreign com m erce in any m annerordegree and w hich fultills atleastone ofthe three otherlisted

  requirements:(1)SûisoperatedwithoutanappropriatemoneytransmittinglicenseinaStatewhere
   such operation is punishable as a m isdem eanor or a felony under State law ,whether or not the

   defendant knew that the operation was required to be licensed or that the operation w as so

  punishablei''(2)failsto complywiththemoney transmittingbusinessregistration requirements
   under section 5330 oftitle 31,U nited States Code,orregulations prescribed under such section'
                                                                                                ,

   or(3)Ctotherwise involves the transportation ortransmission offundsthatare known to the
   defendantto have been derived from a crim inaloffense orare intended to be used to prom ote or

   supportunlaw ful activity.''Section 5330 detines a idm oney transm itting business''as a business

  that:(A)providescheckcashing,currencyexchange,ormoneytransmittingorremittanceservices,
   or issues orredeem s m oney orders,travelers'checks,and other sim ilarinstrum ents orany other

  person who engagesas a business in the transm ission offunds,including any person who engages

   as a business in an infonnal m oney transfer system or any netw ork of people who engage as a

  business in facilitating the transfer of m oney dom estically or intem ationally outside of the

   conventionalfinancialinstitutionssystem '
                                           ,(B)isrequired to filereportsundersection 5313,
                                                                                         .and
   (C)isnotadepositol'yinstitution (asdefinedinsection 5313(g)).fJ.atj5330(d)(1).
          4. The follow ing inform ation isbased upon m y personalknow ledge and inform ation

  thathas been provided to m e by other 1aw enforcem ent officers. Because this affidavitis being

   subm itted forthe lim ited purpose ofestablishing probable cause for a crim inalcom plaint,1have

  notincluded each and every factknow n to m e or other law enforcem entofficers concelming this

   investigation.
Case 1:19-mj-03767-JJO Document 3 Entered on FLSD Docket 11/04/2019 Page 5 of 13




                                        PR O BA BLE C AU SE

             From atleastas early as 2013 through the present,H A CHEM conspired with

  m oney launderers in South A m erica, the U nited States, and elsew here to facilitate the illicit

  m ovem entofm oney through hisbalzk accountsand hiscellphone businesses,H W G K Enterprises,

  Sim ple W ireless,and Class W ireless,al1located in M ichigan.N either HA CH EM ,nor any of his

  co-conspirators,had a license,asrequired by law ,to operate a m oney transm itterbusinessin the

  State ofFlorida or elsew here in the U nited States.

         6. HA CH EM received m illions ofdollarsin third-party w ires sentby intenuediaries he

  knew w ere engaging in m oney transm itting for a fee,unrelated to the sale or purchase of goods

  from H A CHEM ,to obscurethetrue origin ofthe funds.HA CH EM and hisco-conspiratorscreated

  false invoices to conceal the fact that no legitim ate goods w ere being sold to the third-pal'ty

  com panies orentities from which H A CH EM w as receiving m oney.

  M onev Iaundered throueh FAR H A T netw ork

             One ofH A CHEM 'Sprincipalco-conspirators wasN ader M oham ad FA RH A T,the

  leaderofan extensive m oney laundering organization in the Tri-BorderA rea ofSouth Am erica,a

  region w here the borders ofBrazil,A rgentina and Paraguay converge.FAR HA T w as charged by

  Superseding lndictm ent with conspiracy to com m it m oney laundering and substantive m oney

  laundering countsin the Southern DistrictofFloridain casenumber 17-20865-CR-Ruiz(s)and
  wasalso charged w ith m oney laundering in the Eastern D istrictofN ew York in case num ber 18-

  cr-292.FA RI-IA T w as arrested in Paraguay on oraboutM ay 17,2018,and w as extradited to the

  United Statesin June 2019.FARH A T'S casesare currently pending in both districts.

         8. The FARH A T investigation began in oraround 2013,w hen a M exico-based m oney

  laundererinstructed aDEA confidentialsource (hereinafterûCCS1'')to deliverover$500,000 in
Case 1:19-mj-03767-JJO Document 3 Entered on FLSD Docket 11/04/2019 Page 6 of 13




  cash thathad been picked up in Detroit,m inus com m ission,to a FA RH AT associate in M iam i,

  Florida. A sa result,DEA began an undercoverinvestigation into FARH A T and his network.A s

  partofthatinvestigation,from 2014 to2015,approxim ately $600,000in purported dnlg proceeds
  were delivered to FARI-
                        IAT orpersonsdirected by FA RH AT to receive funds on his behalf in
                                                        ,



  South Floridaand Paraguay.D uring a recorded m eeting atFA RH AT'Sbusiness' U nique Cam bios,

  in Ciudad D el Este,Paraguay in Septem ber 2015,CS1 told FA RHA T thatthe C S w orks w ith

  ûûnarco m oney''and that$iallthe m oney is laundered.''FA RI-IA T proposed thatCS 1 receive cash

  in M iam i-am illion dollarsevery 15 days.FA RHA T said thathecharges 1.5% form oney leaving

  from Ciudad D el Este; 2% for m oney leaving from A suncion, Paraguay'
                                                                       , and 3.5% for cash

  received in the United StatesorBrazil. The m oney w ould be routed to China orthe U nited States.

  FA RHA T and CS 1discussed w here FARH A T could receive cash outside ofthe United Statesand

  Paraguay,andFARHAT mentionedDubaiandLebanon.Anundercoveragent(hereinafterû$UC''),
  posing asan associate ofCSI,subsequently delivered $250,000 in $100 billsto FARHAT in a
  black backpack. FA RH AT opened the bag and quickly counted the bundles of U .S.currency

  handed to him .FA RHA T then w ired the m oney from Brazilto the U C accountin installm ents.

         9. ln D ecem ber2015,again atthe direction ofthe DEA ,CS1 contacted FA RH A T to

  deliver$125,000 in M iam i,FloridaforFARHAT to launderthepurported drug proceedsforCSl.
  O n Decem ber 14,2015,FA RH AT provided CS1 the nam e and phone num berofa co-conspirator

  in South Florida nam ed D iya SA LAM E as the person to receive the delivery of cash in M iam i.

  Thatsam eday,aDEA UC handedSALAM E abluebag with $125,000in $100billsintheparking
  lot of a bar/restaurantin D oral,Florida. A fter CS l confinned to FA RHA T thatthe m oney had

  been delivered,FARHAT senttwowirestotaling $121,250to a DEA UC account.
Case 1:19-mj-03767-JJO Document 3 Entered on FLSD Docket 11/04/2019 Page 7 of 13




  M onev transm itter em ails betw een H AC H EM and FAR H A T

                    Based   on       search   warrant obtained      in   2014         FA RHA T'S

  dieselhdzoll@ hotmail.com e-mail account, law enforcement agents found communications
  betw een FA RH AT and an em ailaccount,lateridentified asbelonging to H A CHEM ,thatindicated

  H A CH EM w as facilitating illicitm oney transfersforFARH A T.

         11. The em ails betw een HA CH EM and FAR HA T contained ledgers show ing deposits,

  w ithdraw als,and accountbalances and com m unicationsregarding the tim ing ofwiretransfersand

  what nam es to add to the w ires.For exam ple,HA CHEM sentFA RHA T an attachm ent w ith a

  ledgerthatcontained a running tally ofdepositsm ade from January 7,2013,to Septem ber9,2014,

  and the am ount of com m ission charged on the m oney received, under a colum n labeled

  tûcom m ission,'' w ith seem ingly no additional profit from the transactions other than the

  com m ission.

         12. B ased on m y training and experience both w ith the m ethods used by the conspirators

  in thiscase and otherm oney laundering investigations,such a ledgerretlectsaccounting form oney
             .




  laundering activities,particularly because there w ould be no reason for H A CH EM to charge a

  percentage com m ission forreceiving m oney from variousentitiesand accountsifhe wereengaged

  in the legitim ate business ofselling cellphones.

                 The em ails betw een HA CHEM and FAR HA T also detailed num erous third-party

  accounts through w hich m oney w as wired to HA CH EM .Such third-party m oney m ovem ents is

  further evidence oftrade-based m oney laundering because itadds a layerofprotection orsecurity

  to concealthe source and ow ner ofthe m oney.For exam ple,on Septem ber 19,2014,H ACH EM

  sentFARH A T an em ailentitled ûtW ire update,''in w hich HA CH EM stated,Ctcan you please let

  meknow how much youwired orhow much yougoing g...jYoussefgonnaship him 900pcs*
Case 1:19-mj-03767-JJO Document 3 Entered on FLSD Docket 11/04/2019 Page 8 of 13




  57$ lwilldouble check and about750: 44$ Butneed something please.lhave to pay 100k by

  M onday so 1can ship.''On Septem ber23,2014,H A CHEM requested thatFA RH AT send CûTTF,''

  whichisanapparentreferencetoaninvoiceorreceipttojustifythewiretransfer.A few minutes
  later,HACHEM sentFARHAT another email,with the subjectline çûshipping Youssef,''and
  stated,tû1need to contlilrm Yousseforder fortoday before lship.''ln thatemail,HACHEM
  includedthenam esofseveralphonesto beshipped. FARHAT then senta $95,200wiretransfer
   from a third-party accountin Brazilto HA CH EM 'Scom pany,ClassW ireless.

          14. O n oraboutOctober27,2014,HA CH EM sentanotherem ailto FA RHA T,and stated,

   ûlplease send 70k to thisaccount.''HA CH EM provided the nam e ofa w irelessw holesale com pany

   in M ichigan and FA RH AT replied,Cûneed com pany address.''

          15.Based on a search w arrantauthorized in June 2018 by U .S.M agistrate Judge Edw in

  Torres, agents searched FA RH A T'S iphone obtained during his arrest. ln FA RH A T'S phone,

  agents found W hatsA pp m essages betw een FA RHA T and a m oney transm itler in Hong Kong

  discussing sending H A CH EM m oney.ln particular,on D ecem ber 16,2016,FA RHA T tells the

  H ong K ong m oney transm itter, 1i10k from houssam . Tell him pls.'' The Hong K ong m oney

  transm itter responds,ûçok.U send now ?''O n M ay l6,2017,the Hong K ong m oney transm itter

   stated in a W hatsApp audio m essage thatûûlletroitH oussam ''asked thatFARH A T send the H ong

  Kong money transmitter:û$3,000 extra''form oney thatHACHEM owed on hisbalance.The next

  day,on M ay 17,2017,the Hong K ong m oney transm itter sentFAR HA T a W hatsA pp m essage

   asking,ûkcan you help to take from U SA houssam 3000usd?''FA RH A T responded,ûûYes lcan.''

   Denosits from com nanieshavine no leeitim ate businessw ith H A CH EM

          l6. Am ong the third-party wiresthatHA CHEM received thatw ere unconnected to any

   salesofgoodswerem ore than $450,000 in wiresfrom construction and flooringcom paniesin the
Case 1:19-mj-03767-JJO Document 3 Entered on FLSD Docket 11/04/2019 Page 9 of 13




  United Statesthat,based on law enforcem entsurveillance and attem pted interview s,do notappear

  to be engaged in any legitim ate business.ln the case of one purported construction com pany

  located in N ew Jersey,the ownerofthe accountadm itted to law enforcem entthathe w aspaid by

  anotherperson to use his bank accountto transm itm oney and therefore conducted no legitim ate

  businessw ith H A CH EM .Thisconstruction com pany'saccountsentthreedepositsto H A CHEM 'S

   SimpleW irelessaccountin December2016,totaling $65,000.A sim ilarpattern ofdepositsfrom

  other sham com paniesw asdiscovered forotherbusinessesrelated to H A CHEM 'Sco-conspirators

  in M iami and elsewhere.In total, over $5.5 million has been identified as originating from
  ûtconstruction''com pany paym ents to businesses identified in this investigation as belonging to

  HA CH EM orhis co-conspirators.

              H ACH EM also received deposits into his accountfrom other com paniesthat,based

  on a review ofm essagesand businessrecordsrelated to HA CH EM ,did notconductany legitim ate

  business w ith H A CHEM .For exam ple,HA CH EM received num erous,round num ber deposits

  from      two wig companies                     York (hereinafter, ttW ig Company
  andtiW ig Company 235)thatareindicativeofamoneylaunderingscheme,asshown inthechart
  below :

   Com pany        transm itting D ate of deposit into A m ount of deposit into H A CH EM
   m one                         H A C H EM account account
   W ig Company 1                 November21,2016        $7,000

   W ig Company 1                 Decem ber14,2016       $7,520

   W ig Company 2                 August28,2017          $6,845

   W ig Company 2                 October11,2017         $7,763

   W ig Company 1                 January 16,2018        $15,000

   W ig Company 1                 February 9,2018        $15,000
Case 1:19-mj-03767-JJO Document 3 Entered on FLSD Docket 11/04/2019 Page 10 of 13




    W ig Company 1                February 13,2018       $5,000

    W ig Company 2                February 15,2018       $10,709

    W ig Company 2                M arch 6,2018          $2,260

    W ig Company 2                M arch 19,2018         $6,161

    W ig Company 1                M arch 26,2018         $10,000

    W ig Company 1                April19,20l8           $7,500

    W ig Com pany 1               April23,2018           $8,805

    W ig Company 2                M ay 7,2018            $10,850

    W ig Com pany 1               M ay29,2018            $10,000

    W ig Com pany 1               December7,2018         $10,000

    W ig Company 1                December7,2018         $10,000


              HACHEM also received large,round numberdepositsfrom atranslation company in

   South Florida (hereinafter,kt-franslation Company 15) thatwas unrelated to HACHEM 'S cell
   phone businessesand,therefore,indicative ofm oney transm itting,as show n in the chartbelow :

    C om pany       transm itting Date of depositinto              A m ountof depositinto
    m one                         H A CH EM account                H A CH EM account
    Translation Company 1          Novem ber04,2016                $12,800.00

    Translation Company 1          December14,2016                 $20,000.00

    Translation Company l          M ay 02,2017                    $60,000.00
    Translation Company 1          July 10,2017                    $40,000.00

    Translation Com pany 1         July 31,2017                    $45,000.00

    Translation Company 1          October 10,2017                 $10,000.00

    Translation Company l          Decem ber11,2017                $40,000.00
Case 1:19-mj-03767-JJO Document 3 Entered on FLSD Docket 11/04/2019 Page 11 of 13




    Translation Company 1        December14,2017                $45,000.00
    Translation Company 1        December21,2017                $60,000.00

    Translation Com pany 1       December27,2017                $50,000.00

    Translation Company 1        December28,2017                $16,000.00

    Translation Company 1        February 02,2018               $40,000.00

    Translation Company 1        M arch 05,2018                 $40,000.00

    Translation Company 1        M arch 28,2018                 $50,000.00

    Translation Company l        M ay 02,2018                   $45,000.00

    Translation Company 1        M ay 07,2018                  $50,000.00

    Translation Company 1        M ay 09,2018                  $50,000.00

    Translation Company 1        July 06,2018                  $40,000.00

    Translation Company 1        August29,2018                 $40,000.00

    Translation Com pany 1       Septem ber06,2018             $20,000.00

    Translation Com pany 1       August29,2018                 $40,000.00

    Translation Company 1        Septem ber06,2018             $20,000.00


   Structured cash denosits

              H A CHEM received num erous structured cash deposits into his bank account. For

   exam ple, from February 4, 2015, through N ovem ber 9, 2015, 165 cash deposits totaling

   $1,032,935 were m ade to HACHEM 'SSimple W ireless'sBank ofAm erica account. Allofthe

   cash depositswereforamountsless$10,000. Conducting cash transactionsin amountslessthan

   $10,000isnoteworthybecausebanksarerequiredto reporttheidentityofpersonsconductingcash

   transactions greaterthan $10,000.From July 16,2014,through August 11,2014,HACHEM 'S
   HW GK Enterpriselncdba ClassW irelessreceivedninecash depositstotaling $72,000 and a11in
Case 1:19-mj-03767-JJO Document 3 Entered on FLSD Docket 11/04/2019 Page 12 of 13




   am ountsof$10,000 orless. Six ofthedepositsweremadein M assachusettsand threewerem ade

   in N evada. To illustrate the volum e and type ofstructured cash depositsthatH A CHEM routinely

   received,below isachartthatshowsthecash depositsintoSimpleW irelessfrom justonemonth:
    D ate of       cash City and State of Cash A m ount               of    cash
    de osit             De osit                de osit
    February 4,2015       M edford,M A                    $9,000.00

    February 5,2015       M edford,M A                    $4,000.00

    February 5,2015       M edford,M A                    $8,900.00

    February 10,2015      M edford,M A                    $9,000.00

    February 11,2015      Som erville,M A                 $8,500.00

    February 12,2015     M edford,M A                     $9,000.00

    February 13,2015      Som erville,M A                 $9,300.00

    February 17,2015     Detroit,M 1                      $1,055.00

    February 20,2015     M edford,M A                     $9,500.00

    February 23,2015     M edford,M A                     $9,450.00

    Febnlary 24,2015     M edford,M A                     $9,225.00

    February 25,2015      Somerville,M A                  $9,800.00

    February 26,2015     M edford,M A                     $9,750.00
    February 27,2015     M edford,M A                     $9,625.00


                                            CO N C LUSIO N

      20. Based on the foregoing,Isubm itthere isprobable cause to believe thatHoussam

   H A CHEM conspired to com m itm oney laundering,based on the specified unlaw fulactivity of

   operating an unlicensed m oney transm itter business,in violation ofTitle 18,U nited StatesCode,

   Section 1960,allinviolationofTitle 18,UnitedStatesCode,Section 1956(h).
                                                                         ,anddidknowingly
Case 1:19-mj-03767-JJO Document 3 Entered on FLSD Docket 11/04/2019 Page 13 of 13




   and forthepurpose ofevading the reporting requirem ents ofTitle 31,U nited States Code,Section

   5313(a), and any regulation promulgated thereunder, structure and assist in structuring,
   transactions,thatis,cash deposits into H A CHEM 'Sbank account,in violation ofTitle 31,United

   StatesCode,Sections5324($(3)and5324(d)(1)and(2),andTitle18,UnitedStatesCode,Section




                                                 j'
                                                  -
                                                  h
                                                  ,
                                                  t
                                                  '
                                                  .). .
                                                      4z
                                              D anielM cN am ara,SpecialA gent
                                              D rug Enforcem entA dm inistration




   Sw orn and sub crib be ore
   m e this31st y o c ob 2019.



   H ON .JO  J.O SU LLIV AN
   UN ITED TA T M A GISTRA TE JU D GE




                                                11
